On Petition for Rehearing.
[2] The maxim, “Falsus in uno, falsus in omnibus,” as pointed out by Wigmore in his Evidence (volume 2, §•§ 1008-1015), has to do solely with the weight, not with the admissibility, of the evidence. As the jury is the sole judge of the credibility of witnesses, any instruction in respect thereto is, at best, merely advisory. If the jury believe (hat a witness has willfully and knowingly given false testimony, they are no longer required, as a rule of law, to reject his entire testimony. To instruct them, however, that they may, in that event, reject his whole testimony, “unless he is corroborated by other credible evidence,” as stated by the trial judge, or “except in so far as it is corroborated by other credible evidence,” as suggested in our opinion, implies an obligation not to reject at least that part of his testimony which is so corroborated. There is no such obligation. The jury are at liberty to reject his entire testimony, notwithstanding the corroboration. 2 Wigmore, Evidence, § 1012. They are not compelled to believe and to act upon any part of it. They may believe him to be so discredited by his falsehood in the one matter that they will give no weight to his testimony on any point. They may, however, well be cautioned and advised against rejecting so much of a discredited witness’ testimony as is corroborated by other credible evidence, and especially when they come to weigh the evidence in the case for the purpose of determining whether or not the burden of proof has been sustained.
The reversal of this judgment, however, was not based upon the giving of this instruction, and, as we adhere to the views heretofore expressed on the other matters, the petition for rehearing will be denied.